Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

Response to Arguments
3.	i. Applicant’s arguments, with regards to claim 1 have been fully considered but they are not persuasive.
ii. Applicant amendment would not overcome the double patenting rejection Newly added limitation “each set of the sets of photodiodes includes (a) an image pickup photodiode, and (b) a ranging photodiode or ranging photodiodes paired for parallax, and wherein ranging photodiodes of the sets of photodiodes output the image signals generated based on the received light fluxes made to pass through ranging partial pupils of the optical system” is very similar to the parent case claim’s  limitation “the image pickup device …  a correspondingly respective one of the photodiodes, and wherein the photodiodes output the image signals generated based on the received light fluxes made to pass through ranging partial pupils of the optical system by openings of the light shielding films”. The instant claim limitation is obvious over parent claim limitation. Using a ranging photodiode over generic photodiodes would have been obvious design choice for an image pickup device. In this case, the functionality of the device has not changed. Therefore, in view of above reasons, examiner maintains the rejection. 





Double Patenting

4. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-19 & 22-24 of instant application are non-provisionally rejected on the ground non-statutory obviousness-type double patenting as being unpatentable over claims 1-22 of application No. 15/450321 (US Patent No: 10690495 ). Although the conflicting claims are not identical, they are not patentable distinct from each other because both the claims of the instant application and the claims of the parent application are almost the same in scope. Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims are not identical, however, the scope of the invention are the same. 
Instant Application
Application (15/450321)
Claim 1: 
A ranging apparatus comprising: an optical system that includes a plurality of optical lenses which are fixed so as to implement a fixed focal length; an image pickup device that receives light fluxes from the optical system;

 and a distance information acquisition unit that is configured to acquire distance information based on image signals from the image pickup device, 

wherein the distance information acquisition unit acquires the distance information on an object, based on parallax between a first image based on a light flux from an object, having passed through a first region of an exit pupil of the optical system, and 

a second image based on a light flux from the object, having passed through a second region of the exit pupil, 

wherein the optical system is configured such that the parallax of an object existing at a distance of 100 m from the ranging apparatus is smaller than the parallax of an object existing at a distance of 1 m from the ranging apparatus,

 wherein the image pickup device includes (a) a plurality of micro lenses positioned at an image surface of the optical system and

 (b) sets of photodiodes corresponding respectively to the micro lenses,

 wherein each set of the sets of photodiodes includes (a) an image pickup photodiode, and (b) a ranging photodiode or ranging photodiodes paired for parallax, and 

wherein [[the]] ranging photodiodes of the sets of photodiodes output the image signals generated based on the received light fluxes made to pass through ranging partial pupils of the optical system.
Claim 1:
A ranging apparatus comprising: an optical system that includes a plurality of optical lenses which are fixed so as to implement a fixed focal length; an image pickup device that receives light fluxes from the optical system; 

and a distance information acquisition unit that is configured to acquire distance information based on image signals from the image pickup device, 

wherein the distance information acquisition unit acquires the distance information on an object, based on parallax between a first image based on a light flux from an object, having passed through a first region of an exit pupil of the optical system, and


a second image based on a light flux from the object, having passed through a second region of the exit pupil, 

wherein the optical system is configured such that the parallax of an object existing at a distance of 100 m from the ranging apparatus is smaller than the parallax of an object existing at a distance of 1 m from the ranging apparatus, 

wherein the image pickup device includes (a) a plurality of micro lenses positioned at an image surface of the optical system, 



(b) photodiodes corresponding respectively to the micro lenses, and (c) light shielding films, each of which is arranged between a correspondingly respective one of the micro lenses and  a correspondingly respective one of the photodiodes, and 


wherein the photodiodes output the image signals generated based on the received light fluxes made to pass through ranging partial pupils of the optical system by openings of the light shielding films.





Claims 2-19 & 22-24 are very similar to the parent application’s claim 1-22. Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).







CONCLUSION
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Patent Examiner Md Talukder whose telephone number is (571) 270-3222. The examiner can normally be reached on Mon-Th 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Wesley Kim can be reached on 571-272-7867. 
Information regarding the status of an application may be obtaining from the patent application information retrieval (PAIR) system. Status information for the published applications may be obtained from either private PAIR or public PAIR. Status information for unpublished application is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contract the Electronics Business Center (EBC) at 866-217-9197. If you would like assistance from USPTO customer service representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).

/MD K TALUKDER/Primary Examiner, Art Unit 2648